ANSTEAD, Chief Judge,
dissenting in part on rehearing:
I agree with appellant’s contention on rehearing that we must deal with the issue of sufficiency of the evidence. Regardless of our ruling on the issue of his competency to stand trial, appellant would be entitled to be discharged if the evidence was insufficient to sustain his conviction. Cf. Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978). However, upon review of the evidence I believe the evidence sufficient to sustain his conviction and, despite the substantial evidence of his incompetency, to support the jury’s rejection of the defense of insanity. Collins v. State, 431 So.2d 225 (Fla. 4th DCA 1983). According*398ly, I would grant rehearing to the extent of determining the issue of sufficiency of the evidence and hold that the evidence was sufficient.